Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Double Patenting
1.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.       Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,710,256. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the patent teaches all the elements set forth in claims 1 and 3-4 including that the chisel positioned adjacent (or near) the first end of the body; and the scoring tip axis forms a tangent line of the blade hook. 



Allowable Subject Matter
3.         Claims 1-20 are allowed. Regarding claims 1 and 11, Fulton (2007/0161438 A1), provided with the IDS submitted on 12/02/2021, teaches a scoring knife comprising: a handgrip (defined by the shaft or arrow that is connected to the end 14 of the head 10; paragraph 0032); a body 10 having a first end 74 and a second end 14 opposite the first end, the body extends at least partially through the handgrip (via the portion 14); a first scoring member 22 attached to the body , the first scoring member having a first scoring tip (defined by the intersection of cutting edges 62, 64 of the first blade 22) that points in a first direction, a second scoring member 22 attached to the body, the second scoring member having a second scoring tip (defined by the intersection of the cutting edges of the second blade 22 that is located opposite and in the same plane as the first blade 22) that points in a second direction opposite the first direction. It should be noted that Fulton teaches the number of blades could be four or more. See beginning of paragraph 0045. In this case, the second blade is coplanar with the first blade as is evident in Cooper (5,931,751). Fulton also teaches a chisel 48 (Fig. 1B and paragraph 0042) positioned adjacent the first end 74 of the body having an elongated cutting edge; a longitudinal axis that extends centrally through the body and the chisel; a scoring tip axis that extends centrally through the first scoring member and the second scoring member (of the coplanar blades 22), the scoring tip axis perpendicular to the longitudinal axis.  See Figs. 1A-1C in Fulton. However, Fulton does not explicitly teach a blade hook formed on the body, the blade hook extending at least partially between the first scoring member and the longitudinal axis of the body, the scoring tip axis forms a tangent line of the blade hook as set forth in claim 1. Fulton also fails to teach a blade hook formed on the body, the blade hook extending at least partially between the first scoring member and the longitudinal axis of the body, the blade hook defining a curve having an apex, wherein a tangent line extends through the apex of the curve defined by the blade hook, wherein the tangent line extends parallel to the elongated cutting edge as set forth in claim 11.

Conclusion
4.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Jacobs et al. (2013/0298409) teach a knife. 

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

August 15, 2022